Case 2:19-cv-08569-CAS-FFM Document 45 Filed 11/27/19 Page 1 of 12 Page ID #:570



   1    BRUCE A. WAGMAN (CSB No. 159987)
        BWagman@rshc-law.com
   2    Riley Safer Holmes & Cancila LLP
        456 Montgomery Street, 16th Floor
   3    San Francisco, CA 94104
        Telephone: (415) 275-8540
   4    Facsimile: (415) 275-8551
   5    PETER A. BRANDT (CSB No. 241287)
        pbrandt@humanesociety.org
   6    REBECCA CARY (CSB No. 268519)
        rcary@humanesociety.org
   7    The Humane Society of the United States
        1255 23rd Street, NW, Suite 450
   8    Washington, D.C. 20037
        Telephone: (202) 452-1100
   9    Facsimile: (202) 676-2357
  10    Attorneys for Defendant-Intervenors
        The Humane Society of the United States,
  11    Animal Legal Defense Fund, Animal Equality,
        The Humane League, Farm Sanctuary,
  12    Compassion in World Farming USA,
        Compassion Over Killing
  13

  14                        UNITED STATES DISTRICT COURT
  15                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
  16

  17    NORTH AMERICAN MEAT                       Case No. 2:19-cv-08569-CAS (FFMx)
        INSTITUTE,
  18                                              NOTICE OF MOTION AND
                       Plaintiff,                 MOTION FOR JUDGMENT ON
  19                                              THE PLEADINGS;
        v.                                        MEMORANDUM OF POINTS AND
  20                                              AUTHORITIES
  21    XAVIER BECERRA, in his official
                                                  The Honorable Christina A. Snyder
        capacity as Attorney General of
  22                                              Date: February 24, 2020
        California, KAREN ROSS, in her
                                                  Time: 10:00 a.m.
  23    official capacity as Secretary of the     Location: Courtroom 8D
        California Department of Food and
  24    Agriculture, and SONIA ANGELL, in
  25    her official capacity as Acting
        Director of the California Department
  26    of Public Health,
  27                   Defendants,
  28
                                                -1-                Case No. 2:19-cv-08569-CAS (FFMx)
         NOTICE OF MOTION AND MOTION FOR JUDGMENT ON THE PLEADINGS; MEMORANDUM OF POINTS
                                          AND AUTHORITIES
Case 2:19-cv-08569-CAS-FFM Document 45 Filed 11/27/19 Page 2 of 12 Page ID #:571



   1    The Humane Society of the United
        States, Animval Legal Defendant
   2    Fund, Animval Equlaity, The Human
        League, Farm Sanctuary, Compassion
   3    in World Farming USA, Compassion
        Over Killing,
   4
                        Defendant-
   5                    Intervenors.
   6
             TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
   7
             PLEASE TAKE NOTICE that on February 24, 2020, at 10 a.m., or as soon
   8
       thereafter as the matter may be heard before the Honorable Christina A. Snyder in
   9
       courtroom 8D of the United States District Court for the Central District of
  10
       California located at First Street Court House, 350 W. First Street, 8th Floor, Los
  11
       Angeles, CA 90012, The Humane Society of the United States, the Animal Legal
  12
       Defense Fund, Animal Equality, The Humane League, Farm Sanctuary,
  13
       Compassion in World Farming USA, and Compassion Over Killing (collectively
  14
       “Defendant-Intervenors”) will move this Court pursuant to Rule 12(c) of the
  15
       Federal Rules of Civil Procedure for an order dismissing Plaintiff’s complaint with
  16
       prejudice. The grounds for this motion are that Plaintiff fails to state a claim upon
  17
       which relief can be granted.
  18
             This Motion is based on this Notice of Motion and Motion, the supporting
  19
       Memorandum of Points and Authorities, records and papers filed in this action,
  20
       such matters as the Court may judicially notice, and such further evidence or
  21
       argument as may be presented at or before the hearing of this motion.
  22
        Dated:       November 27, 2019              RILEY SAFER HOLMES &
  23                                                CANCILA LLP
  24

  25                                                By: /s/ Bruce A. Wagman
                                                      BRUCE A. WAGMAN (CSB
  26                                                  #159987)
                                                      bwagman@rshc-law.com
  27                                                  Attorneys for Defendant-Intervenors
  28
                                                 -2-                    Case No. 2:19-cv-08569-CAS (FFMx)
         NOTICE OF MOTION AND MOTION FOR JUDGMENT ON THE PLEADINGS; MEMORANDUM OF POINTS
                                          AND AUTHORITIES
Case 2:19-cv-08569-CAS-FFM Document 45 Filed 11/27/19 Page 3 of 12 Page ID #:572



   1                  MEMORANDUM OF POINTS AND AUTHORITIES
   2   I.       INTRODUCTION
   3            In light of the Court’s November 22, 2019 ruling on Plaintiff’s motion for a
   4   preliminary injunction, this case is ripe for judgment on the pleadings pursuant to
   5   Rule 12(c) of the Federal Rules of Civil Procedure, as a matter of law. In order to
   6   ease the paperwork burden on the Court, this memorandum will not repeat
   7   arguments from the preliminary injunction briefing, and will instead focus on the
   8   key facts and legal issues relevant to dismissal under the standard of review
   9   applicable to motions for judgment on the pleadings.
  10            As discussed in this Court’s ruling, Proposition 12 “is intended to prevent
  11   animal cruelty by phasing out extreme methods of farm animal confinement.” Dkt.
  12   # 66 at 4 (internal citation omitted). Proposition 12 “does not have a discriminatory
  13   purpose that would invalidate it per se” and “does not, in its contemplated
  14   application, impose ‘differential treatment of in-state and out-of-state economic
  15   interests that benefits the former and burdens the latter.’” Dkt. # 66 at 13. Thus, it
  16   does not discriminate against out-of-state commerce. Proposition 12 simply
  17   evenhandedly “applies to in-state conduct—sales of meat products in California—
  18   not conduct that takes place wholly outside of California,” and therefore does not
  19   regulate extraterritorially. Id. at 21-22. And there simply “is no serious argument
  20   that Proposition 12 imposes any substantial burden on interstate commerce.” Id. at
  21   25. Indeed, Proposition 12 is “directed to how meat products are produced, not
  22   where, and compliance with Proposition 12 does not require a farmer, packer, or
  23   processor to move its operations to California.” Id. Therefore, even taking all of
  24   the allegations in the complaint as true, Plaintiff’s claim fails as a matter of law.
  25   II.      STATEMENT OF FACTS
  26            A more complete background of the facts of this matter is provided in
  27   Intervenors’ Memorandum of Points & Authorities In Opposition to Plaintiff’s
  28   Motion for A Preliminary Injunction (Dkt. #25), and, therefore, only a few key facts
                                                   -1-                   Case No. 2:19-cv-08569-CAS (FFMx)
            NOTICE OF MOTION AND MOTION FOR JUDGMENT ON THE PLEADINGS; MEMORANDUM OF POINTS
                                             AND AUTHORITIES
Case 2:19-cv-08569-CAS-FFM Document 45 Filed 11/27/19 Page 4 of 12 Page ID #:573



   1   relevant to this motion are provided here.
   2         A.     California’s Prior Animal Welfare Legislation
   3         In 2008 and 2010 California took the first steps toward excluding cruel
   4   products from its marketplace through the enactment of two laws—Proposition 2
   5   and AB 1437, respectively. Proposition 2 had the primary purpose of “prevent[ing]
   6   animal cruelty by phasing our extreme methods of farm animal confinement.” Cal.
   7   Health & Safety Code § 25990. Proposition 2 also generally required covered
   8   animals (including egg-laying hens, calves raised for veal, and pigs during
   9   pregnancy) in California to be able to lie down, stand up, fully extend their limbs
  10   and turn around freely. Cal. Health & Safety Code § 25991.
  11         Proposition 2 did not include any numeric space requirement for covered
  12   animals, nor did it include any sales restrictions; the 2008 ballot initiative
  13   prohibited producers in the state from tethering or confining covered animals in a
  14   way that prevented the animals from being able to engage in those behaviors
  15   described in Section 25991.
  16         In 2010, California’s Legislature passed AB 1437 to require that all eggs sold
  17   in the state come from Proposition 2-compliant conditions—wherever the eggs
  18   were produced. Cal. Health & Safety Code § 25996. As the Act’s official findings
  19   explain, the Legislature passed AB 1437 “to protect California consumers from the
  20   deleterious health, safety, and welfare effects of the sale and consumption of eggs
  21   derived from egg-laying hens that are exposed to significant stress and may result in
  22   increased exposure to disease and pathogens including salmonella.” Id. at §
  23   25995(e).
  24         Thus, prior to the 2018 passage of Proposition 12 and via combination of the
  25   2008 ballot initiative and the 2010 legislative action, California required behavioral
  26   (not numeric minimum space requirement) standards for animals raised by in-state
  27   producers, and required that all eggs sold in the state—regardless of where they
  28   were produced—were sourced from hens raised in Proposition 2-compliant
                                                  -2-                    Case No. 2:19-cv-08569-CAS (FFMx)
         NOTICE OF MOTION AND MOTION FOR JUDGMENT ON THE PLEADINGS; MEMORANDUM OF POINTS
                                          AND AUTHORITIES
Case 2:19-cv-08569-CAS-FFM Document 45 Filed 11/27/19 Page 5 of 12 Page ID #:574



   1   conditions.
   2         B.      Voters Upgrade California’s Humane Legislative Framework
   3         In November of 2018, California voters again took humane legislation into
   4   their own hands and enacted Proposition 12, which for the first time sets a higher
   5   bar than Proposition 2 for animal welfare for both in-state and out-of-state
   6   producers. Proposition 12 provides that “farm owner[s] or operator[s] within the
   7   State of California” not knowingly confine covered animals “in a cruel manner.”
   8   Cal. Health & Safety Code§ 25990(a) (emphasis added). “Confined in a cruel
   9   manner” is defined to mean not only the same behavioral standards of Proposition 2
  10   (i.e., lying down, standing up, fully extending limbs, turning around freely), but
  11   also requires explicit amounts of usable floor space per animal: confinement with at
  12   least 43 square feet of usable floor space for calves raised for veal and at least 24
  13   square feet of usable floorspace per pig after December 31, 2019 and December 31,
  14   2021, respectively. Id. § 25991(e)(1)-(3).
  15         Thus, prior to Proposition 12’s enactment, California imposed no numeric
  16   space allotment per animal, and Proposition 12 added those standards to the
  17   existing behavior-based standards. After Proposition 12 goes into effect, in-state
  18   and out-of-state producers that wish to sell their products in California will have the
  19   same amount of time to make any changes necessary to production practices in
  20   order to comply with Proposition 12’s new requirements. Proposition 12’s sales
  21   provision—as relevant here—requires business owners and operators to not
  22   knowingly engage in the sale within the state of any “(1) Whole veal meat that the
  23   business owner or operator knows or should know is the meat of a covered animal
  24   who was confined in a cruel manner,” or “(2) Whole pork meat that the business
  25   owner or operator knows or should know is the meat of a covered animal who was
  26   confined in a cruel manner, or is the meat of immediate offspring of a covered
  27   animal who was confined in a cruel manner.” Id. § 25990(b)(1)-(2). Like the
  28   production provision, “confined in a cruel manner” includes both the behavioral
                                                  -3-                   Case No. 2:19-cv-08569-CAS (FFMx)
         NOTICE OF MOTION AND MOTION FOR JUDGMENT ON THE PLEADINGS; MEMORANDUM OF POINTS
                                          AND AUTHORITIES
Case 2:19-cv-08569-CAS-FFM Document 45 Filed 11/27/19 Page 6 of 12 Page ID #:575



   1   standards established by Proposition 2 (which did not formerly apply to sales of
   2   pork or veal products) and numeric usable space requirements for covered animals
   3   described above.
   4          The dates for implementation of Proposition 12’s production and sales
   5   requirements apply to all covered products sold in California, regardless of where
   6   those products originate. Moreover, in-state and out-of-state businesses all have the
   7   same interval of time (from Proposition 12’s passage to the effective dates for each
   8   type of covered product) to implement the Proposition 12 requirements if they wish
   9   to sell their products in the California market.
  10          Proposition 12 directs the California Department of Food and Agriculture
  11   and the California Department of Public Health to “jointly promulgate rules and
  12   regulations for the implementation of [Proposition 12] by September 1, 2019” Id. §
  13   25993. These regulations have not yet been promulgated. While the provision
  14   does not specify what these regulations must ultimately contain, it does not give the
  15   agencies the authority to change the even-handed effective dates of Proposition 12
  16   that are explicitly stated in Section 25991(e)(1)-(3).
  17   III.   LEGAL STANDARD
  18          “Because a Rule 12(c) motion is functionally identical to a Rule 12(b)(6)
  19   motion, the same standard of review applies to motions brought under either rule.”
  20   Gregg v. Hawaii, Dep 't of Pub. Safety, 870 F .3d 883, 887 (9th Cir. 2017) (internal
  21   citations and quotations omitted). “A judgment on the pleadings is properly
  22   granted when, taking all the allegations in the pleadings as true, the moving party is
  23   entitled to judgment as a matter of law.” Id.
  24   IV.    ARGUMENT
  25          As described in the Court’s ruling on Plaintiff’s motion for a preliminary
  26   injunction, Plaintiff has not raised a valid dormant Commerce Clause claim because
  27   Plaintiff “fail[ed] to raise any questions on the merits of its three commerce
  28   claims.” Dkt. # 66 at 25. See Pacific Northwest Venison Producers v. Smitch, 20
                                                  -4-                  Case No. 2:19-cv-08569-CAS (FFMx)
         NOTICE OF MOTION AND MOTION FOR JUDGMENT ON THE PLEADINGS; MEMORANDUM OF POINTS
                                          AND AUTHORITIES
Case 2:19-cv-08569-CAS-FFM Document 45 Filed 11/27/19 Page 7 of 12 Page ID #:576



   1   F.3d 1008, 1012 (9th Cir. 1994). The test for whether a law runs afoul of the
   2   dormant Commerce Clause has two parts. First, the court must determine if the law
   3   at issue “directly regulates or discriminates against interstate commerce” or if “its
   4   effect is to favor in-state economic interests over out-of-state interests.” Brown-
   5   Forman Distillers Corp. v. New York State Liquor Auth., 476 U.S. 573, 579 (1986);
   6   Oregon Waste Systems, Inc. v. Department of Environmental Quality of Oregon,
   7   511 U.S. 93, 99 (1994) (discrimination “means differential treatment of in-state and
   8   out-of-state economic interests that benefits the former and burdens the latter”).
   9         If the law regulates in-state and out-of-state activities equally, and only
  10   indirectly affects interstate commerce, the Court must then examine whether the
  11   State’s interest is legitimate and whether the burden on interstate commerce clearly
  12   exceeds the putative local benefits.” Pike v. Bruce Church, Inc., 397 U.S. 137, 142
  13   (1970). Proposition 12 is entirely permissible under this standard. Indeed, this
  14   Court has already found that Plaintiff failed to raise any serious questions on the
  15   merits of its dormant Commerce Clause claims. Dkt. # 66.
  16         Plaintiff has split its dormant Commerce Clause argument into three separate
  17   claims, all of which rely on a misreading of controlling law. Whether Plaintiff has
  18   one Commerce Clause claim or three, though, it has not alleged what it must in
  19   order to move this case forward, nor could it, and thus its claims are ripe for
  20   dismissal.
  21         A.     Proposition 12 Does Not Have a Discriminatory Purpose
  22         There are no facts in existence with which Plaintiff could show a
  23   discriminatory purpose of Proposition 12. As the Court noted in its ruling, there is
  24   no evidence “to justify an inference that the alleged ‘bad intent’ behind AB1437,” a
  25   California law not at issue here upon which Plaintiff relies, “is the same ‘bad intent’
  26   that motivated Proposition 12.” Dkt. # 66 at 11. Rather, the Court concluded that
  27   “Proposition 12 does not have a discriminatory purpose that would invalidate it per
  28   se.” Id. at 13. Indeed, as the Court noted, it is obligated to “assume that the
                                                 -5-                    Case No. 2:19-cv-08569-CAS (FFMx)
         NOTICE OF MOTION AND MOTION FOR JUDGMENT ON THE PLEADINGS; MEMORANDUM OF POINTS
                                          AND AUTHORITIES
Case 2:19-cv-08569-CAS-FFM Document 45 Filed 11/27/19 Page 8 of 12 Page ID #:577



   1   objectives articulated by the legislature are actual purposes of the statute, unless an
   2   examination of the circumstances forces us to conclude that they could not have
   3   been a goal of the legislation.” Id., citing Minnesota v. Clover Leaf Creamery Co.,
   4   449 U.S. 456, 463 n.7 (1981) (internal citation and marks omitted). Because
   5   Plaintiff could not produce anything to show California voters did not have animal
   6   welfare goals in enacting Proposition 12, Plaintiff has not and could not show a
   7   discriminatory purpose.
   8         B.     Proposition 12 Does Not Have a Discriminatory Effect
   9         Plaintiff’s claim as to differential treatment, which is really improperly
  10   focused on the irremediable cost to its individual members, fails as a matter of law.
  11   The Court already found that there is no impermissible discriminatory effect
  12   because “Proposition 12 does not, in its contemplated application, impose
  13   ‘differential treatment of in-state and out-of-state economic interests that benefits
  14   the former and burdens the latter.’” Dkt. # 66 at 13, citing Oregon Waste Systems,
  15   Inc. v. Department of Environmental Quality of Oregon, 511 U.S. 93, 99 (1994).
  16   The Court noted that “Proposition 12 is nearly analogous to the in-state sales
  17   prohibition on food products derived from force-fed birds that the Ninth Circuit
  18   refused to enjoin” in Ass’n des Eleveurs de Canards et d’Oies du Quebec v. Harris,
  19   729 F. 3d 937, 948-49 (9th Cir. 2013), cert. denied, 135 S. Ct 398. (2014). Dkt. #
  20   66 at 13-14 (citing that court’s determination that “the sales prohibition’s economic
  21   impact does not depend on where the items were produced, but rather how they
  22   were produced” and noting that “Eleveurs is, in every material respect, on all fours
  23   with the instant challenge, and its holding directs the Court to the conclusion that
  24   Proposition 12 does not have a discriminatory effect that requires per se
  25   invalidation”). The Court also found that “what NAMI characterizes as a
  26   competitive advantage is ultimately just a preferred method of production,” which
  27   is not a constitutional right and is not guaranteed by the Commerce Clause. Dkt. #
  28   66, citing Nat’l Ass’n of Optometrists & Opticians v. Harris, 682 F.3d 1144, 1151
                                                  -6-                   Case No. 2:19-cv-08569-CAS (FFMx)
         NOTICE OF MOTION AND MOTION FOR JUDGMENT ON THE PLEADINGS; MEMORANDUM OF POINTS
                                          AND AUTHORITIES
Case 2:19-cv-08569-CAS-FFM Document 45 Filed 11/27/19 Page 9 of 12 Page ID #:578



   1   (9th Cir. 2012; Exxon Corp. v. Governor of Maryland, 437 U.S. 117, 123-27
   2   (1978). Because costs of complying with Proposition 12 do not amount to a
   3   violation of the Commerce Clause, Plaintiff’s discriminatory effect claim fails as a
   4   matter of law and the Court need go no further.
   5         Although Plaintiff alleges that Proposition 12 somehow provided problematic
   6   “lead time” to in-state producers, this issue can also be decided as a matter of law,
   7   because it is simply does not amount to a violation of the Commerce Clause for the
   8   state’s health, safety, and moral laws to evolve over time. As this Court noted,
   9   Plaintiff “cites no case law for the proposition that a statute can have a
  10   discriminatory effect if a prior statute, imposing the same regulatory obligations,
  11   gives in-state entities more time to comply.” Dkt. # 66 at 19 n.9. In enacting
  12   Proposition 12, California built upon its long history of animal protection, most
  13   recently reflected in laws like Proposition 2, and the new law(the only law at issue
  14   in this case) requires a wholly new set of standards that are in addition to those
  15   established in 2008 by Proposition 2. The numeric/space standards of Proposition
  16   12 create a new baseline—they guarantee a new minimum space standard never
  17   suggested or addressed by Proposition 2. So even if California producers are now
  18   fully compliant with Proposition 2, they will need to ensure that their confinement
  19   practices are compliant with the new Proposition 12 standards, and have the same
  20   amount of time to do it as out-of-state producers. Simply put, Proposition 12 is the
  21   first time that veal and pork producers—whether in-state or out-of-state—must
  22   refrain from cruelly confining animals in spaces smaller than the standards set forth
  23   in Proposition 12 in order to sell their products in the state. Plaintiff’s claim that
  24   this creates a constitutional problem proves too much, because were Plaintiff
  25   correct, it would be a constitutional problem every time a state builds upon
  26   protections for its citizens it had previously enacted. For example, the state’s 1971
  27   law requiring adequate exercise area could be said to have given in-state producers
  28   lead-time when it comes to Proposition 12. Cal. Penal Code § 597t. And any
                                                  -7-                    Case No. 2:19-cv-08569-CAS (FFMx)
         NOTICE OF MOTION AND MOTION FOR JUDGMENT ON THE PLEADINGS; MEMORANDUM OF POINTS
                                          AND AUTHORITIES
Case 2:19-cv-08569-CAS-FFM Document 45 Filed 11/27/19 Page 10 of 12 Page ID #:579



    1   health and safety laws involving toxic chemicals or other harmful substances could
    2   constitute “lead time” over states with lesser standards. Thus, to cry
    3   unconstitutional foul any time certain compliance obligations fall on in-state
    4   entities before additional obligations fall on out-of-state entities leads to absurd
    5   results.
    6          Because the undisputed facts show that all producers who wish to sell in the
    7   state have to comply with the new standards of Proposition 12 at the same time,
    8   Plaintiff’s allegation that there is a constitutional problem with some fabricated
    9   “lead time” injury fails as a matter of law.
   10          C.    Proposition 12 Does Not Directly Regulate Extraterritorial Conduct
   11          Plaintiff’s extraterritoriality theory fails as a matter of law, because
   12   Proposition 12 simply does not regulate out-of-state activity. As the Court noted in
   13   its prior ruling, “NAMI has not raised any serious questions on the merits of its
   14   extraterritoriality claim.” Dkt. # 66 at 23. Plaintiff “does not contend that
   15   Proposition 12 attempts to control the price of veal or pork, or link prices paid for
   16   veal or pork in California to those paid out of state.” Id. at 20. And the Supreme
   17   Court has “indicated that the extraterritoriality doctrine’s application is essentially
   18   limited to cases involving the sorts of price-setting statutes that those cases
   19   addressed.” Id. at 19, citing Pharm. Research & Mfrs. Of Am. v. Walsh, 538 U.S.
   20   644, 669 (2003); Chinatown Neighborhood Ass’n v. Harris, 794 F. 3d 1136, 1146
   21   (9th Cir. 2015) (noting that the extraterritoriality doctrine is “not applicable to a
   22   statute that does not dictate the price of a product and does not tie the price of its in-
   23   state products to out-of-state prices”). The Court further noted that even if the
   24   extraterritoriality doctrine were applied to non-price regulations such as Proposition
   25   12, its “in-state sales prohibition only applies to ‘in-state conduct’—sales of meat
   26   products in California— not conduct that takes place ‘wholly outside of
   27   California’” and that Proposition 12 is “accordingly a perfectly lawful exercise of
   28   California’s ‘state sovereignty protected by the Constitution.’” Dkt. # 66 at 21-22,
                                                    -8-                    Case No. 2:19-cv-08569-CAS (FFMx)
         NOTICE OF MOTION AND MOTION FOR JUDGMENT ON THE PLEADINGS; MEMORANDUM OF POINTS
                                          AND AUTHORITIES
Case 2:19-cv-08569-CAS-FFM Document 45 Filed 11/27/19 Page 11 of 12 Page ID #:580



    1   citing Rocky Mountain Farmers Union v. Corey, 913 F.3d 940, 952 (9th Cir. 2019)
    2   (internal citations omitted).
    3         As with its other efforts to squeeze a Commerce Clause claim out of the fair
    4   application of a law to in-state conduct, Plaintiff fails to establish that the law
    5   regulates in an impermissible extraterritorial manner.
    6         D.     Proposition 12 Does Not Levy a Substantial Burden on Interstate
                     Commerce
    7
              Plaintiff’s claim that there is a substantial burden on interstate commerce
    8
        fails as a matter of law, because the impacts they are claiming are only on
    9
        individual companies, and not on the market as a whole, as the Ninth Circuit
   10
        requires. Under Pike v. Bruce Church, Inc., 397 U.S. 137 (1970), a plaintiff “must
   11
        first show that the statute imposes a substantial burden before the court will
   12
        determine whether the benefits of the challenge laws are illusory,” or otherwise
   13
        inadequate to justify the burden. Eleveurs, 729 F.3d at 951-52 (internal quotation
   14
        omitted). As the Court noted in its ruling, however, “there is no serious argument
   15
        that Proposition 12 imposes any substantial burden on interstate commerce, as that
   16
        term is understood.” Dkt. # 66 at 25. The Court very clearly found that
   17
        “Proposition 12 does not present the potential for inconsistent regulation of
   18
        activities that require a uniform system of regulation” and that the alleged burdens
   19
        pled by Plaintiff “do not demonstrate that Proposition 12 will interfere with the
   20
        flow of veal or pork products into California inasmuch as they demonstrate
   21
        NAMI’s disappointment that Proposition 12 ‘precludes a preferred, more profitable
   22
        method of operating in a retail market.’” Id., citing Optometrists, 682 F.3d at 1155.
   23
        The Court further found that Proposition 12 does not impose barriers to conducting
   24
        commerce across state lines similar to those in Pike because “it is directed to how
   25
        meat products are produced, not where, and compliance with Proposition 12 does
   26
        not require a farmer, packer, or processor to move its operations to California.”
   27
        Rather, Proposition 12 “applies evenly no matter where production takes place” and
   28
                                                    -9-                    Case No. 2:19-cv-08569-CAS (FFMx)
         NOTICE OF MOTION AND MOTION FOR JUDGMENT ON THE PLEADINGS; MEMORANDUM OF POINTS
                                          AND AUTHORITIES
Case 2:19-cv-08569-CAS-FFM Document 45 Filed 11/27/19 Page 12 of 12 Page ID #:581



    1   Plaintiff’s allegations as to a “substantial burden” are “ultimately a complaint about
    2   the cost of complying with Proposition 12’s requirements.” Dkt. # 66 at 25. This is
    3   insufficient under Pike, as the Court noted. Id., citing S. Pac. Transp. Co. v. Pub.
    4   Utilities Comm’n of State of Cal., 647 F. Supp. 1220, 1227 (N.D. Cal. 1986), aff’d,
    5   820 F. 2d 1111 (9th Cir. 1987).
    6         Because Plaintiff can only at most point to impacts on individual producers,
    7   rather than the market as a whole, its claim that there is a substantial burden on
    8   interstate commerce fails as a matter of law.
    9   V.    CONCLUSION
   10         For the foregoing reasons, Plaintiff’s claim is ripe for dismissal as a matter of
   11   law and the Court should dismiss Plaintiff’s complaint with prejudice.
   12
         Dated:       November 27, 2019               RILEY SAFER HOLMES &
   13                                                 CANCILA LLP
   14

   15                                                 By: /s/ Bruce A. Wagman
                                                        BRUCE A. WAGMAN (CSB
   16                                                   #159987)
                                                        bwagman@rshc-law.com
   17
                                                           Attorneys for Defendant-Intervenors
   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                  - 10 -                  Case No. 2:19-cv-08569-CAS (FFMx)
         NOTICE OF MOTION AND MOTION FOR JUDGMENT ON THE PLEADINGS; MEMORANDUM OF POINTS
                                          AND AUTHORITIES
